Smith, J.,
delivered the opinion of the court.
Leaving out of view the authority, or want of authority, of appellant’s salesman to make the parol agreement alleged to have been made by him, the terms of the written orders given him by appellee for transmission to his principal cannot be varied by parol testimony. These orders, having been accepted by appellant, clearly constitute contracts of sale. TJnder the evidence appellant was entitled to a verdict and judgment for •the full amount sued for, except, possibly, for the item in appellant’s set-off for goods alleged to have been delivered, as to which we express no opinion.

Reversed and remanded.